                      Case 7:21-mj-00112-RCG Document 1 Filed 03/25/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                          FILED
 SEALED                                          __________
                                                                 for the
                                                    Western District
                                                            District of
                                                                     of Texas
                                                                        __________                                       March 25, 2021
                                                                                                                CLERK, U.S. DISTRICT CLERK
                  United States of America                          )                                           WESTERN DISTRICT OF TEXAS
                                                                                                                          M .Ramirez
                                                                                                                BY ________________________
                             v.                                     )                                                                DEPUTY
                   Jerrid Vincent WILHA
                                                                    )      Case No.
                                                                    )                 7:21-MJ-112
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   February 1, 2021              in the county of                 Ector               in the
     Western           District of             Texas            , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. Section 115(a)(1)(B) &                Threatens to assault, kidnap, or murder a United States Official, a United
(b)(4)                                          States Judge, a Federal Law Enforcement Officer, or an official whose killing
                                                would be a crime.




         This criminal complaint is based on these facts:
See attached affidavit, incorporated herein as if set forth in full.




         ✔ Continued on the attached sheet.
         ’

                                                                                                /s/ Marcus D. Ivey
                                                                                               Complainant’s signature

                                                                              Marcus D. Ivey, Special Agent, U.S. Secret Service
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:             03/25/2021
                                                                                                  Judge’s signature

City and state:                          Midland, Texas                             Ronald C. Griffin, US Magistrate Judge
                                                                                                Printed name and title
